            Case 1:20-cv-04478-ER Document 24 Filed 10/27/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ALLISON ALT,
                             Plaintiff,
                                                                       ORDER
                      – against –
                                                                  20 Civ. 4478 (ER)
SOCIAL IMPACT 360, INC. and THOMAS
RAFFA,
                             Defendants.


RAMOS, D.J.

         Plaintiff brought this action on June 11, 2020 for violations of the Fair Labor Standards

Act (“FLSA”) and the New York Labor Law, and for breach of an employment agreement. Doc.

1. On October 27, 2020, the parties filed a joint proposed stipulation and order of dismissal,

seeking to dismiss this case with prejudice pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(ii). Doc. 23.

         In this Circuit, parties cannot privately settle FLSA claims with prejudice absent the

approval of the district court or the Department of Labor. Cheeks v. Freeport Pancake House,

Inc., 796 F.3d 199, 200 (2d Cir. 2015). Because the parties in the instant suit have not received

such approval, the case may not yet be dismissed pursuant to Rule 41(a)(1)(A)(ii). See id.

Accordingly, the parties are directed to submit their proposed settlement agreement to the Court

by October 30, 2020.



Dated:    October 27, 2020
          New York, New York

                                                              EDGARDO RAMOS, U.S.D.J.
